DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1, 3-13, and 17 is/are pending.  Claim(s) 2, 14-16, and 18-21 is/are canceled.  Claim(s) 1 and 3-11 are allowable.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 12-13 and 17 have been considered but are moot in view of the new grounds of rejection.  The Examiner notes the change in prior art was necessitated by the Applicants amendments.
New prior art is cited herein to teach the amended language of claim 12.  

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2013/0274861 A1) in view of Ouriel, et al (Ouriel) (US 2003/0120330 A1).
Regarding Claim 12, Kelly teaches an assembly (e.g. annotated Figure 3 below) comprising: 
a first modular stent device comprising: 
a main body configured to be deployed in an ascending aorta (e.g. annotated Figure 3 below; [0161], the device is deployable in the claimed location); 
a bypass gate configured to be deployed in an aorta (e.g. annotated Figure 3 below; [0161], the device is deployable in the claimed location); and 
a bifurcated contra limb (e.g. annotated Figure 3 below) comprising: 
a first distal limb (e.g. annotated Figure 3 below) configured to perfuse a brachiocephalic artery (e.g. [0161], the device is deployable in the claimed location); and 
a second distal limb (e.g. annotated Figure 3 below) configured to perfuse a left common carotid artery (e.g. [0161], the device is deployable in the claimed location), 
wherein the first distal limb is connected to the second distal limb at a septum (e.g. annotated Figure 3 below), wherein the bifurcated contra limb is bifurcated from a single proximal opening to two distal openings (e.g. annotated Figure 3 below), the two distal openings being aligned and coplanar (e.g. annotated Figure 3 below), 

a second modular stent device comprising: 
a main body configured to be deployed within the bypass gate of the first modular stent device (e.g. annotated Figure 3 below), 
a bypass gate directly coupled to and extending distally from the distal end of the main body of the second modular stent device (e.g. annotated Figure 3 below); and 
an artery leg directly coupled to and extending distally from the distal end of the main body of the second modular stent device (e.g. annotated Figure 3 below) and configured to perfuse a left subclavian artery (e.g. [0161], the device is deployable in the claimed location), wherein the main body of the second modular stent device is bifurcated into the bypass gate of the second modular stent device and the artery leg of the second modular stent device (e.g. annotated Figure 3 below).

	Kelly discloses the invention substantially as claimed but fails to teach a proximal cuff configured to be coupled inside and overlap the main body of the first modular stent device.
	Ouriel teaches a cuff coupled inside and overlapping a main body of a stent-graft (e.g. Figure 3, #36, [0055]). 
Ouriel and Kelly are concerned with the same field of endeavor as the claimed invention, namely stent-grafts having branches. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kelly to have the inner cuff as taught by Ouriel in order to provide a smooth fluid flow surface to facilitate non-turbulent fluid flow through the lumen of trunk portion (e.g. Ouriel, [0055]).


    PNG
    media_image1.png
    771
    1311
    media_image1.png
    Greyscale

Annotated Figure 3, Kelly
Regarding Claim 13, there is a first bridging stent graft configured to be deployed in the second distal limb and in the left common carotid artery; and a second bridging stent graft configured to be deployed in the first distal limb and in the brachiocephalic artery (e.g. annotated Figure 3 above; the device is deployable in the claimed location).
Regarding Claim 17, there is a bridging stent graft configured to be coupled to the artery leg of the second modular stent device and to a left subclavian artery (e.g. annotated Figure 3 above; each bridging stent is coupled to the artery leg via the intervening structures).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        8/13/2022